     Case 2:17-cv-04261-KM-JBC Document 87 Filed 02/11/19 Page 1 of 4 PageID: 1521

                     MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP
                                                       ATTORNEYS AT LAW


                                                 1300 MOUNT KEMBLE AVENUE
                                                        P.O. BOX 2075
                                              MORRISTOWN, NEW JERSEY 07962-2075
                                                        (973) 993-8100
                                                   FACSIMILE (973) 425-0161


     GEORGE C. JONES
     Direct Dial: (973) 401-7145
     gjones@mdmc-law.com


                                                              February 11, 2019

     VIA ECF
     Honorable James B. Clark, III
     United States Magistrate Judge
     Martin Luther King, Jr. Federal Building
      and U.S. Courthouse
     50 Walnut Street
     Newark, New Jersey 07102

                Re:         DVL, Inc. et al. v. Congoleum Corp. et al.
                            Civil Action No. 17-4261 (KM) (JBC)

     Dear Judge Clark:

              We write this letter on behalf of all parties in advance of the February 13, 10:00 a.m.
     telephonic status conference. Undersigned counsel will initiate the call on February 13 for all
     parties.

                Status on Discovery

            All parties’ ESI productions will be completed by February 15, 2019. Several hundred
     thousand documents have been produced. The parties have agreed on a March 15, 2019,
     deadline for the mutual exchange of privilege logs for ESI.

              Due to the historic and complex nature of some of the issues in this matter (including
     activities and transactions going back to the mid-1900s), the parties continue to review a very
     large number of off-site hard-copy records from parties and third-parties. There are also some
     outstanding issues relating to third-party subpoenas, and disputes concerning certain claims of
     privilege/confidentiality. If the parties cannot resolve these issues on or before May 3, 2019, the
     parties will raise them with the Court.

            No depositions have been taken, although the parties have been discussing the number of
     depositions needed and where there may be overlap. The parties will continue to work
     cooperatively to schedule depositions.




NEW JERSEY     NEW YORK        PENNSYLVANIA   CONNECTICUT   MASSACHUSETTS   COLORADO   DELAWARE   FLORIDA   RHODE ISLAND
Case 2:17-cv-04261-KM-JBC Document 87 Filed 02/11/19 Page 2 of 4 PageID: 1522

            MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP

    Hon. James B. Clark, III, U.S.M.J.
    February 11, 2019
    Page 2


          Items to Address with Court on February 13, 2019

        1.     Schedule. The parties previewed for the Court during the November 14, 2018
status conference the likely need to extend the existing March 29, 2019 fact discovery cut-off
(and the sequenced deadlines thereafter, as they were initially set in the July 2, 2018 Order, ECF
61). The Court indicated during the last status conference that it would entertain reasonable
requests to extend fact discovery deadlines, but wanted to wait to hear from the parties on the
status of ESI. Now that the parties have completed ESI productions, the parties believe an
extension of six months to complete fact discovery is reasonable and necessary in light of the
complexities of this matter and the amount of discovery still needed. A six month extension of
fact discovery would result in the following amendments to the existing discovery schedule:

                                      Current Deadline (per           Parties’ proposed
                                      ECF 61)                         Deadline
Fact discovery                        3/29/2019                       9/29/2019
Parties shall raise unresolved        N/A1                            5/3/2019
discovery disputes relating to
materials produced through
February 15, 2019, and privilege
logs provided on March 15 2019
Affirmative expert reports            5/31/2019                       11/31/2019
Responding expert reports             7/31/2019                       1/31/2020
Expert discovery                      9/30/2019                       3/31/2020

        2.      Depositions. Per the original scheduling order in this matter (ECF 42), the parties
are limited to ten depositions each. During several meet and confers among the parties going
back to summer 2018, the parties discussed the 10 deposition limit per party, including the
possibility that more than 10 depositions may be needed. The parties’ positions are currently as
follows:

                 a. BIW: this case is essentially two matters in one. First, this case presents the
                    significant issue of which defendant has responsibility for historical liabilities
                    stemming from Kearny, New Jersey. This question involves corporate
                    transactions from the 1980s and before, which involve third-parties, and


1
  The parties previously raised the issue of deadlines for disputes with the Court by letter dated
October 18, 2018, and discussed the same during the November 14, 2018 status conference. The
Court indicated that the parties had no specific deadline for raising issues relating to ESI,
subpoena responses, or privilege logs not yet provided, and that the issue could be revisited
during the February 13, 2019 status conference.
Case 2:17-cv-04261-KM-JBC Document 87 Filed 02/11/19 Page 3 of 4 PageID: 1523

         MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP

 Hon. James B. Clark, III, U.S.M.J.
 February 11, 2019
 Page 3


                  representations made in historical documents over decades (including
                  Congoleum’s bankruptcy), which involve different third-parties. Second, this
                  case presents the question of which party or parties, is responsible for the
                  specific alleged environmental damage to the DVL property. These two
                  matters are distinct in many ways and have distinct discovery requirements.
                  Indeed, according to BIW’s memorialization of a previous meet and confer
                  (which Congoleum did not dispute), “Congoleum suggested that the parties
                  increase the deposition limit from 10 to 15.” (S. Futernick 6/5/18 email.)
                  Accordingly, BIW seeks leave to take up to 20 depositions at this time, with
                  the understanding that it will endeavor to reduce that number if possible and
                  also reserving its rights to seek more if necessary. Given the alleged damages
                  in this litigation and the potential implications of findings in this case, 20
                  depositions is proportional.       The parties are working on scheduling
                  depositions cooperatively and BIW submits that it will be most efficient if the
                  parties know sooner rather than later whether they will be limited to 10
                  depositions.

              b. DVL: While DVL does not envision needing as many depositions as BIW, it
                 too believes that ten depositions will be insufficient and accordingly seeks
                 leave to take up to 15 depositions. Like BIW, DVL will endeavor to reduce
                 that number if it can.

              c. Congoleum: As noted above, the original scheduling order (ECF 42) allows
                 for 10 depositions, in accordance with Fed. R. Civ. Pro. 30(a)(2)(A)(i). BIW
                 seeks leave of court to increase that limit to 20 per side. In Congoleum’s
                 view, any modification of the scheduling order beyond what is allowed by the
                 Federal Rules is premature. The parties have not yet taken a single deposition
                 (other than two de bene esse depositions in 2017), and the number of
                 depositions that may be necessary is entirely speculative at this stage. The
                 parties have not begun to discuss the names of potential witnesses and the
                 scheduling of their depositions. Therefore, Congoleum believes that the better
                 approach is to forgo any modification of the scheduling order’s limit on
                 depositions until the parties are further along in discovery, and any good cause
                 for enlarging the 10 deposition limit has been established by the requesting
                 party, or consented to by all other parties. See, e.g., Culp v. La Salle Univ.,
                 No. 08-1500, 2008 U.S. Dist. LEXIS 104342, at *9 (E.D. Pa. Dec. 24, 2008)
                 (“If, after each side has completed five depositions, they have reason to
                 believe that they need to take more than ten depositions, they should file a
                 motion to this effect, showing good cause and specific names of the proposed
                 deponents, and an offer of proof as to what they expect the deposition to
                 show, and the length of time needed.”) Congoleum does not believe that
Case 2:17-cv-04261-KM-JBC Document 87 Filed 02/11/19 Page 4 of 4 PageID: 1524

           MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP

 Hon. James B. Clark, III, U.S.M.J.
 February 11, 2019
 Page 4


                    allowing the parties free rein to take 20 depositions is an efficient mechanism
                    for advancing the case.

        Finally, the parties raise the related issue that, due to the fact that there are three parties, it
is possible that some depositions may be cross-noticed and may need to be longer than seven
hours. The parties are working cooperatively on how to schedule and account for this, but
wanted to advise the Court of this issue as it considers the request for extending deadlines.

       Confidentiality Order. The Court previously entered a stipulated Discovery
Confidentiality Order. (ECF 50.) The parties jointly request the entry of an Amendment to that
Discovery Confidentiality Order, which is attached hereto as Exhibit A.

                                                   Respectfully yours,

                                MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP




                                                   GEORGE C. JONES

Attachment
cc:   All counsel (by ECF and e-mail)
